1 So.3d 388 (2009)
Terrance Terrell WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4215.
District Court of Appeal of Florida, Second District.
February 6, 2009.
James Marion Moorman, Public Defender, and Alisa Smith, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
KHOUZAM, Judge.
We affirm in all respects Terrance Terrell Williams' conviction and sentence for sale of cocaine within 1000 feet of a church in trial court case number 2007-CF-3818 as well as his convictions and sentences for sale of cocaine within 1000 feet of a church and sale of cannabis within 1000 feet of a church in trial court case number 2007-CF-4151. We also affirm the order imposing the public defender's fee in trial court case number 2007-CF-3818. We note, however, that the written judgment in trial court case number 2007-CF-4151 contains an unpreserved scrivener's error. Although it is clear that count four of the amended information charged Williams with second-degree felony sale of cannabis within 1000 feet of a church and it is equally clear that the trial court at all times treated this charge as a second-degree felony, the written judgment mistakenly lists the degree of the offense as "F1" rather than "F2."
Affirmed.
ALTENBERND and WHATLEY, JJ., concur.